PER CURIAM.
The State filed a Petition for Delinquency charging A.W., a juvenile, with two counts of aggravated battery. A.W. was found guilty of a lesser charge of battery on Count I and found guilty of aggravated battery on Count II. The trial court entered a Disposition Order adjudicating A.W. delinquent and committing him to a high-risk, level 8 residential program. A.W. appeals the Disposition Order and argues that the trial court erred in failing to enter separate disposition orders for the two offenses. The State concedes and agrees that the matter should be remanded with instructions to enter separate disposition orders for the two,offenses. See L.W.G. v. State, 785 So.2d 696 (Fla. 4th DCA 2001) (holding that when a trial court adjudicates a juvenile delinquent for more than one offense, separate disposition orders must be entered for each adjudicated offense).
..REMANDED.
STONE, TAYLOR and HAZOURI, JJ„ concur.